        Case 1:20-cv-08935-LTS-SLC Document 27 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

DIONNE BOYD, as Administrator of the
Estate of Dorie M. Boyd, deceased

                 Plaintiff,

        -v-                                                   No. 20-CV-8935 LTS SLC

MOUNT SINAI ST. LUKES HOSPITAL, et
al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed the motion to dismiss filed by defendant Dr.

Enis Alberaqdar on December 7, 2020 (Docket Entry No. 9), the motion to dismiss filed by

defendant St. Joseph’s Hospital-Wayne (“St. Joseph’s”) on December 16, 2020 (Docket Entry

No. 15), and the motion to dismiss filed by defendant Dr. Amr Kahf on December 29, 2020

(Docket Entry No. 23). Dr. Kahf also seeks a retroactive extension of his deadline to answer or

otherwise move in response to the complaint. (Id.) The Court has also received a memorandum

of law (Docket Entry No. 21) and related affirmation (Docket Entry No. 22) filed by defendants

Mount Sinai Health Network, LLC and Mount Sinai St. Lukes Hospital (together, “Mount

Sinai”) on December 28, 2020, in support of a motion to dismiss, though Mount Sinai has not

filed a motion to dismiss, and has answered plaintiff’s complaint. (See Docket Entry Nos. 8 and

18.) Plaintiff has not filed any response to Dr. Alberaqdar’s or St. Joseph’s’ motions to dismiss.

                 It is hereby ORDERED that:

                 1. Plaintiff shall file any application for an extension of time to respond to Dr.

                      Alberaqdar’s and St. Joseph’s’ motions to dismiss by January 8, 2021.


BOYD - MTD SCHD ORD.DOCX                                   VERSION JANUARY 4, 2021                    1
      Case 1:20-cv-08935-LTS-SLC Document 27 Filed 01/04/21 Page 2 of 2




             2. Plaintiff shall file any response to Dr. Kahf’s motion to dismiss, and for a

                 retroactive extension of time, by January 19, 2021.

             3. Mount Sinai shall promptly file any notice of motion to dismiss (or for

                 judgment on the pleadings, see Fed. R. Civ. Pro. 12(c)), and refile its

                 supporting documents linked to that notice of motion.


      SO ORDERED.

Dated: New York, New York
       January 4, 2021



                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




BOYD - MTD SCHD ORD.DOCX                       VERSION JANUARY 4, 2021                         2
